ASSETMARK CODE OF ETHICS AND BUSINESS CONDUCT FOR ASSETMARK, INC. ASSETMARK TRUST COMPANY ASSETMARK BROKERAGE, LLC ALL MUTUAL FUND FAMILIES LISTED IN EXHIBIT A Contents Part One: Policy on Personal Investing 3 I. Introduction 3 II. Sanctions 4 III. Definitions 5 IV. Standards of Business Conduct 8 A. Comply with Policies, Laws, Rules and Regulations 9 B. Disclose and Avoid Conflicts of Interest 10 C. Place the Interests of Clients First 11 D. Avoid Taking Inappropriate Advantage of Your Position 11 E. Avoid Misusing Corporate Assets 11 F. Corporate and Investment Opportunities 12 G. Undue Influence 12 H. Protect and Do Not Disclose Confidential Information 12 I. Conduct Your Personal Securities Transactions in Full Compliance with this Code 13 J. If You Are A Covered Associate, Abide by the Political Contributions Policy 13 K.
